Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 9-10 is objected to because of the following informalities: 
In claim 9, it is assumed that “deice” is a type for device in the second line of the claim.  Appropriate correction is required.
In claim 10, Bluetooth is a trademark and must be capitalized on all occurrences in the application, including the claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2007/0216764).
1. Kwak discloses a system for identifying users for entrance to an area comprising: 
a) a point of entry into a pre-defined area; 
b) a first computing device having a microprocessor, a memory and a screen disposed adjacent to said point of entry; [Resident smart communication device 800 may be connected remotely from the door system through a communication network and base station, 0064]  
c) at least one second computing device having at least one microprocessor and at least one memory, said at least one second computing device being disposed remote from said first computing device; [0008, server connected door phone with video that can display a visitor’s image] and 
d) a third computing device having at least one screen and at least one microprocessor said third computing device being controlled by at least one user; [0055, the visitor may also have a smart communicator 700]
 e) at least one location system, [Fig. 5 and paragraphs 0089-0096 show and describe a smart communicator which can determine a user’s location based on communication range, RFID range, or through the use of GPS]
said at least one location system configured to locate said first computing device and said third computing device; wherein said third computing device is in communication with said at least one second computing device wherein said second computing device is configured to send at least one image to said first computing device and to said third computing device when said at least one third computing device enters a pre-defined area, [0073-0075, the door camera image may be transmitted to the resident’s smart communicator and use said image to authenticate for entry;;  0093, all three devices are configure to communicate using Zigbee, WiBro or RFID and can send sound and images and are thus configured to perform all these steps, further location is monitored and RFID proximity is used for triggering communications, 0089-0096]

and wherein when an image at the point of entry matches an image of said at least one user having a third computing device [0007, 0011] the system verifies the visitor’s identity with an image] the at least one user is then let into the point of entry. [0075, the user, using their smart communicator can allow entry of the visitor based on an image provided]
5. The system as in claim 1, wherein said at least one first computing device is a portable computing device which is operated by a user controlling access to the point of entry. [0088  smart communication device 800]
7. The system as in claim 1 wherein said at least one first computing device is a smartphone.   [0088, the smart communication device is a wireless communication device reachable by a phone number, so functionally a smart phone. Also 0015 discloses remote control by a handelp phone]
8. The system as in claim 1, wherein said at least one gate comprises at least one drive wherein said at least one drive is operated by said at least one first computing device.  [0061, a gate and a door are equivalent structures, the lock inherently contains a driver as the system itself operates the lock electrically, as opposed to manual operation]
9. The system as in claim 1, wherein said at least one first computing device and said at least one third computing device each comprise a GPS communicator forming said location system, with each GPS communicator configured to transmit a location of each of said first computing device and said third computing device. [0066. 0106 the smart communicators may determine their position with GPS and are configured with communications hardware so that this can be communicated through the system]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2007/0216764) in view of Tarmey (US 2017/0142581) 
2. Kwak discloses the system as in claim 1, wherein said at least one microprocessor of said at least one second computing device selects at least one image from said at least one memory and then forwards that image to at least one first computing device to be displayed on a screen of said at least one first computing device a [0123, the server provides to the smart communicator 800 image data for display]   
although Kwak does not directly state that an image from memory is forwarded to the visitor’s device for display, the visitor’s smart device is structurally and functionally the same as the resident’s device 800 so that the capability of forwarding and displaying at the third device is present and that the data may be communicated to both device in the system through wireless communications. [see paragraph 0061]. Further, Tarmey discloses an analogous system wherein authentication information is sent to an equivalent visiting device outside a point of entry [0034, Figs 1, 3], that may include images for authentication.  [0011] Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the image for display at the third device to allow the visiting user to also verify that the picture being used for authentication is them and further participate in the authentication process. 


6. Kwak discloses the system as in claim 1, including any kind of internet connected portable device,, but does not disclose a tablet. Tarmey disclose an analogous system that directly shows the use of a tablet. [0007]  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a tablet, as it is a mere change of form factor not affecting function, and would provide for larger images to be seen improving the authentication process. 

Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648